Holmes, Judge,
delivered the opinion of the court.
This is an ex-officio information in the nature of quo warranto, filed in this court by the circuit attorney of the county of St. Louis against the defendant, for usurpation of the office of recorder of said county, and praying judgment of ouster and costs. The defendant filed his answer or plea, on *281which the circuit attorney on behalf of the State now asks judgment by motion in the nature of a demurrer. The plea or answer of the defendant contains nothing which constitutes any valid defence in law or fact to the information.
The motion is sustained; and the court further considering that no evidence is offered to charge the defendant with any evil intent, and it being probable that he acted from mistaken views only, will not avail itself of the power given by law to impose a fine on him, and will condemn him to pay the cost only of this proceeding.
The other judges concur.